IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


STEVEN GARDNER,                           : No. 65 WM 2019
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
COURT OF COMMON PLEAS OF                  :
BUTLER COUNTY, PA., PA. DEPT. OF          :
CORRECTIONS,                              :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Application for Writ of Mandamus Motion to

Compel a New Trial” is DENIED.